Citation Nr: 0710355	
Decision Date: 04/10/07    Archive Date: 04/16/07

DOCKET NO.  03-15 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel



INTRODUCTION

The veteran had active service from October 1990 to September 
1991.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of January 2002 by the 
Department of Veterans Affairs (VA) Huntington, West 
Virginia, Regional Office (RO).

The Board notes that the veteran's ex-wife submitted a 
statement in May 2006, which appears to raise a claim for 
apportionment of benefits for herself and a child.  This 
matter is REFERRED to the RO for the appropriate action.


FINDING OF FACT

The veteran's combined rating for service-connected 
disabilities has never reached 70 percent and there is 
insufficient evidence that service-connected disabilities 
render the veteran unable to secure or follow a substantially 
gainful occupation.  


CONCLUSION OF LAW

The criteria for a total disability evaluation based on 
individual unemployability have not been met.  38 U.S.C.A. §§ 
1155 (West 2002); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

In February 2005, the VA sent a letter to the veteran 
providing the notice required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  Although the notice post-dates the 
initial adjudication, the claim was subsequently 
readjudicated, without taint from the prior decisions, no 
prejudice has been alleged, and none is apparent from the 
record.  Because TDIU has been denied, any question as to the 
appropriate effective date is moot, and there can be no 
failure-to-notify prejudice to the veteran.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits, such as 
obtaining medical records, and providing VA examinations.  
The Board remanded the case in February 2005 for the 
scheduling of an examination to determine the status of the 
veteran's service-connected disabilities and an opinion on 
whether they rendered him unemployable.  After several 
cancelled VA examinations, and the veteran's report that he 
"did not know when he would be able to make an 
examination," the claim was returned to the Board.  The 
veteran was informed in February and July 2005 and February 
2006 notice letters that failure to appear could result in a 
denial of the claim.  Consequently, there is no prejudice 
from rending a decision on this claim.  

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).  In reaching such a 
determination, the central inquiry is "whether the veteran's 
service-connected disabilities alone are of sufficient 
severity to produce unemployability."  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).  

Service connection is in effect for lumbosacral strain (20 
percent), chronic left hip strain (10 percent), chronic right 
knee strain (10 percent), and Osgood-Schlatter's Disease of 
the left knee.  The left knee is rated at 30 percent from May 
1, 2001, to June 1, 2004, when the rating is decreased to 10 
percent.  The combined rating of the service-connected 
disabilities was 60 percent until June 1, 2004, and 40 
percent, effective June 1, 2004.  Because the veteran's 
combined rating has never reached 70 percent, TDIU is only 
available if the veteran has been rendered unemployable 
solely due to the service-connected disability regardless of 
the total rating percentage currently assigned.  In other 
words, TDIU is only available if an extraschedular rating is 
warranted.

An extraschedular total rating based on individual 
unemployability may be assigned in the case of a veteran who 
fails to meet the percentage requirements but who is 
unemployable by reason of service-connected disability.  38 
C.F.R. §§ 3.321, 4.16(b).  For a veteran to prevail on a 
claim for a total compensation rating based on individual 
unemployability on an extraschedular basis, the record must 
reflect some factor which takes the case outside the norm.  
The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A disability rating in 
itself is recognition that the impairment makes it difficult 
to obtain or keep employment, but the ultimate question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

In March 2001, the veteran had an excision of free bone 
fragment in the left knee.  The veteran was awarded a 
temporary total (100 percent) convalescent rating based on 
this treatment until May 1, 2001.  See 38 C.F.R. § 4.30 
(2006).

A VA orthopedic examination was conducted in May 2001.  The 
veteran was noted to ambulate with an antalgic gait.  
Examination of the left knee revealed a subcutaneous hematoma 
over the patella, and the knee was swollen and tender to 
touch.  The veteran was noted to extend to -20 degrees and 
flex to 90 degrees, with pain throughout the range of motion.  
Range of motion of the right knee was -10 degrees extension 
and 120 degrees flexion, with pain on the last 10 degrees of 
motion.  There was an additional loss of 10 degrees of motion 
with repetition.  The left hip had range of motion of 100 
degrees flexion and 30 degrees extension, with pain on the 
final 10 degrees of motion.  The low back ad range of motion 
of 50 degrees flexion, 20 degrees extension, 25 degrees 
bilateral flexion, 14 degrees bilateral rotation, with pain 
noted on the last 20 degrees of motion.  The record reports 
the diagnoses of Osgood-Schlatter Disease of the left knee, 
chronic strain of the left hip and right knee and lumbosacral 
strain.  The examiner stated that the veteran was 
unemployable.  

In July 2001, the veteran submitted a TDIU claim.  The 
veteran's claim indicates that he has a high school 
education, and he last worked part-time in construction from 
February 1998 to March 2001.  He reported that he became too 
disabled to work in March 2001.  

In April 2002, the veteran had arthroscopic surgery of the 
right knee after the right knee had internal derangement from 
dancing.  In June 2002, the veteran sought treatment for 
"twisting" his right knee.  June 2002 magnetic resonance 
imaging and x-ray reports reported normal findings for the 
right knee.  

A VA examination was conducted in March 2003.  The 
examination record reports the veteran used a cane, 
"although he did not support his weight with the cane."  
The veteran was able to flex his back to 40 degrees, forward 
extend the left hip to 44degrees, and abduct the left hip 14 
degrees.  Exam of the knees revealed no tenderness, no 
swelling, and only minimal instability.  The veteran could 
flex the right knee to 92 degrees and the left knee to 80 
degrees.  The examiner reported that he could not get the 
veteran to do repetitive movements of the joints because the 
veteran would have significant pain with moving his joints.  
The examiner stated that the veteran had a brace, but was not 
wearing it.  X-ray reports indicate normal findings of the 
right knee and left hip.  The left knee was noted to have 
irregularity of the anterior tibial tubercle and adjacent 
ossification, likely reflecting the sequela of prior Osgood-
Schlatter's disease.  The record does not include an opinion 
as to the veteran's employability.  

Another VA examination was conducted in December 2003.  The 
record reports that the veteran did not use crutches or a 
cane, but he did wear braces on both knees.  Stance and gait 
were normal and there were no functional limitations noted on 
standing or walking.  The veteran reported that he did 
carpentry and some factory work after separation from 
service, but he did not "feel that he [was] able to do this 
type of work currently."  The veteran was asked about 
vocational rehabilitation, but the record indicates that 
veteran "did not seem to have any interest."  The veteran's 
range of motion in the left knee was from 0 to 110 active and 
0 to 135 passive.  There was an increase in pain with the 
passive range of motion.  The right knee's range of motion 
was 0 to 90 degrees active and 0 to 135 degrees passive.  The 
veteran was able to do the range of motion against both 
gravity and strong resistance and there was no objective 
evidence of painful motion, edema, effusion, instability, 
weakness, redness, heat, or abnormal movement.  There was 
guarding of movement resisting passive range of motion in 
both knees.  X-rays done in October 2003 reported that the 
left and right knee were normal, with minimal fragmentation 
along the tibial tuberosity of the left knee.  

The foregoing evidence does not indicate that an 
extraschedular rating is warranted.  While the service-
connected disabilities cause some economic inadaptability, 
this is taken into account in the evaluation assigned and 
there is no showing of total individual unemployability due 
to these disabilities.  Although the May 2001 VA examination 
record reports the examiner's finding that the veteran was 
unemployable, the examiner does not provide a rationale for 
this opinion and the opinion does not specifically attribute 
the unemployment to the service-connected disabilities.  
Additionally, the subsequent VA examination records do not 
provide opinions as to unemployability, and the medical 
records dating subsequent to the May 2001 examination 
indicate that the veteran has a significant degree of range 
of motion in all relevant joints.  The evidence of record 
does not include evidence that would take the veteran's case 
outside the norm.  The Board remanded the case in February 
2005 to obtain an employability opinion, but the veteran did 
not appear for the examination and declined to reschedule.  
Accordingly, a total disability rating based upon individual 
unemployability due to service-connected disability under the 
provisions of 38 C.F.R. § 4.16(b) is not warranted.


ORDER

A TDIU is denied.



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


